         Case 2:20-cv-00052-BSM Document 8 Filed 06/11/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

DIAMOND RENAY DERX                                                             PLAINTIFF
ADC #162003

v.                          CASE NO. 2:20-CV-00052 BSM

DAVIS RODRICK, Medical Supervisor,
East Arkansas Regional Unit, et al.                                        DEFENDANTS

                                         ORDER

       After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 7] is adopted, and this case is dismissed without

prejudice. This dismissal counts as a “strike” for purposes of 28 U.S.C. section 1915(g). It

is certified, pursuant to 28 U.S.C. section 1915(a)(3), that an in forma pauperis appeal from

this order and accompanying judgment would not be taken in good faith.

       IT IS SO ORDERED this 11th day of June, 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
